DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*** This office action is responsive to Applicant’s Amendment filed February 10, 2022.    Claims 2-4, 6, 10, 12-16, 18-20, and 22-24 are pending, in which claims 3, 4,6, 10 and 12-14  are non-elected with traverse.  Claims 1, 5, 7-9, 11, 17, 21 and 25-26 were cancelled.
 
Examiner’s Amendment
 An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in the telephone message by Attorney Mark Murphy on February 24, 2022 to cancel non-elected claims 3, 4,6, 10 and 12-14.

IN THE CLAIMS:
	** Claims 3, 4,6, 10 and 12-14 have been canceled.
 

Allowable Subject Matter
Claims 2, 15, 16, 18-20 and 22-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   
Applicant’s amendment filed February 10, 2022 and convincing remarks thereof of have overcome the rejections in the last office action.  The references of record including Ohsawa (2012/0223346), Ohsawa (8,789,968), Manabe (2009/0160758), Winkler (2013/0193472), Radkov (2010/0177513), Weiss (2014/019370), Hsu (2010/0110690), etc., alone or in combination, do not fairly anticipatively disclose each and every aspect of the claimed light-emitting device, or fairly make a prima facie obvious case of the claimed light-emitting device, in combination with other claimed limitations as recited in base claim 2, the inclusion of 
comprising: a plurality of substrates; a first light-emitting element, a second light-emitting element, a third light-emitting element, and a fourth light-emitting element between the plurality 
	As recited in base claim 15, the  inclusion of comprising: a plurality of substrates; a first light-emitting element, a second light-emitting element, a third light-emitting element, and a fourth light-emitting element between the plurality of substrates; and a plurality of color filters overlapping with the first light-emitting element, the second light- emitting element, and the third light-emitting element, wherein the first light-emitting element, the second light-emitting element, the third light- emitting element, and the fourth light-emitting element each share an EL layer, wherein the light-emitting device is capable of displaying, on CIE1931 chromaticity coordinates, a color gamut within a triangle formed by connecting (x, y) chromaticities of approximately (0.713, 0.287) to (0.182, 0.786) to (0.141, 0.045) to (0.713, 0.287) for a BT.2020 area ratio of approximately 100%; and
	As recited in base claim 16, the  inclusion of comprising: a plurality of substrates; a first light-emitting element, a second light-emitting element, a third light-emitting element, and a fourth light-emitting element between the plurality of substrates; a plurality of transistors electrically connected to the first light-emitting element, the second light-emitting element, the third light-emitting element, and the fourth light-emitting element; and a plurality of color filters overlapping with the first light-emitting element, the second light- emitting element, and the third light-emitting element, wherein the light-emitting device is capable of displaying, on CIE1931 chromaticity coordinates, a color gamut within a triangle formed by connecting (x, y) chromaticities of approximately (0.713, 0.287) to (0.182, 0.786) to (0.141, 0.045) to (0.713, 0.287) for a BT.2020 area ratio of approximately 100%.
 
 					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 9Am -5:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 


/MICHAEL M TRINH/Primary Examiner, Art Unit 2822